ON REHEARING
LOTTINGER, SARTAIN and TUCKER, JJ.
SARTAIN, Judge.
After the rendition of our original decision in this matter, counsel for Continental Insurance Company by way of an application for rehearing, called to the court’s attention that he had not been notified that this matter had been set for oral argument. This was an inadvertent error on the part of the court and a rehearing was granted to accord to Continental Insurance Company an opportunity to present oral argument. The other parties of record were heard again and the matter resubmitted. We have carefully considered arguments advanced by defendants herein and are of the opinion that our original decision in this matter is correct and for the reasons therein set forth the same should be and is hereby reinstated.
Original judgment reinstated.